Citation Nr: 1438812	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-46 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction prior to November 26, 2010.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2014 decision, a Decision Review Officer of the RO increased the rating for the Veteran's  erectile dysfunction to the maximum schedular rating of 20 percent, effective November 26, 2010.  Since the DRO did not grant the 20 percent rating throughout the period of the claim, the period prior to November 26, 2010, remains at issue.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Penile deformity was initially shown on November 20, 2010.


CONCLUSION OF LAW

The erectile dysfunction warrants a noncompensable rating prior to November 20, 2010, and a 20 percent rating from November 20, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in May 2008, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  The Veteran was also afforded VA examinations in September 2008 and February 2014, and an addendum opinion in March 2014 in response to his claim.  The Board finds the VA examination reports and opinion adequate, as they provided all information required for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities, except as noted below.

A March 2008 private hospital record indicates that the Veteran's external genitalia were normal, noting the testes and epididymides were without abnormalities and the meatus was adequate.

From June 1998 to June 2008, the Veteran received private treatment from Dr. T.H.P.  November 2004 and December 2005 treatment records show that Dr. T.H.P. found no penile masses or deformities.  In an April 2008 treatment record, Dr. T.H.P. reported that the penis showed no evidence of residual edema, ecchymosis, or abnormality.  

An April 2008 VA Medical Center treatment note indicates that the Veteran was diagnosed in February 2008 with prostate cancer and treated with cryotherapy.  The Veteran deferred a genitourinary examination.

In a July 2008 VA examination report, the examiner reported the Veteran's penis was normal and that there were no effects of prostate cancer on daily activities.

In a statement dated November 20, 2010, the Veteran reported that he had developed penile deformity since his cryotherapy.

In a February 2014 VA examination, the Veteran reported that he believed the girth and length of his penis had decreased since a 2008 examination with the examiner.  The VA examiner found the Veteran had erectile dysfunction and noted the penis was abnormal for deformity based on findings of mild atrophy ascertained by more than expected skin folding.

In a March 2014 VA addendum opinion, the examiner opined that the Veteran's mild atrophy of the penis with erectile dysfunction was related to his service-connected prostate cancer and cryotherapy treatment, noting that the supportive muscles of the penis can atrophy to a degree due to erectile dysfunction.

In this case, neither the lay nor the medical evidence shows the presence of penile deformity prior to November 20, 2010.  The earliest evidence of penile deformity is the Veteran's statement dated November 20, 2010, and received by VA on November 26, 2010.  Therefore, the Board concludes that the 20 percent rating should have been granted from November 20, 2010, rather than November 26, 2010.  There is no schedular basis for granting a compensable rating prior to November 20, 2010.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  The Veteran has not identified and the Board is not aware of any basis for finding that the average industrial impairment from erectile dysfunction without penile deformity would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim for a compensable rating prior to November 20, 2010, because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that the Veteran's erectile dysfunction warrants a noncompensable rating prior to November 20, 2010, and a 20 percent rating from November 20, 2010, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran alleges that he developed hearing loss and tinnitus related to noise exposure while in active service.  He specifically asserts that he was exposed to combat noise of gunfire and amphibious tractors in Vietnam.  

Service personnel records confirm that the Veteran's military occupational specialty was amphibious tractor crewman, with confirmed service in the Republic of Vietnam from August 1966 to August 1967.   

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service department audiometer test results prior to October 31, 1967 are presumed to have been reported in American Standards Association (ASA) units, rather than the current International Standards Organization (ISO) units, unless otherwise noted.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

The Board presumes that ASA units were used in the audiological examinations during the Veteran's September 1965 pre-enlistment examination and August 1967 separation examinations.  

The September 1965 pre-enlistment audiological evaluation pure tone thresholds, in decibels after conversion from ASA to ISO units, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
x
45
LEFT
15
5
5
x
50

The September 1965 examination report noted that the Veteran had defective hearing.

At the time of the August 1967 separation examination, pure tone thresholds, in decibels after conversion from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
30
20
LEFT
10
5
5
30
40

A May 2007 VA treatment note indicates that the Veteran reported gradual onset of reduced hearing and right ear tinnitus that was increasing in frequency.  He reported a history of noise exposure in the military and occupational noise exposure in factories where he utilized hearing protection.  The Veteran was assessed with moderate noise notch left ear and mild to moderate sensorineural hearing loss from 1500 Hertz to 6000 Hertz in the right ear.  A June 2007 VA treatment note indicates that the Veteran was issued binaural hearing aids.

According to a September 2007 VA treatment note, the Veteran reported current tinnitus and that he was told he had hearing loss at his exit physical from the military.  The VA physician diagnosed asymmetrical sensorineural hearing loss, right ear greater than left ear, with normal speech discrimination and reflexes.

The Veteran was afforded a VA examination in June 2008 and diagnosed with bilateral moderately severe high frequency sensorineural hearing loss and recurrent tinnitus.  The VA examiner reviewed the Veteran's claims file and indicated that the Veteran had mild left ear hearing loss upon induction at 4000 Hertz and mild left ear hearing loss at 4000 Hertz upon separation that was not considered disabling per VA criteria.  The Veteran reported being told he had high pitched hearing loss at a civilian physical shortly after separation from military service and had recurrent ringing in his ears with onset approximately ten years prior.  He stated that military noise exposure included combat noise in Vietnam from gunfire and amphibious tractors and civilian occupational noise exposure included fifteen years of factory work and seventeen years in the tool and die industry.  The VA examiner opined that hearing loss was not related to noise exposure during military service because he had normal hearing in the right ear and non-disabling hearing loss in the left ear at separation.  The VA examiner explained that the hearing loss was more likely due to occupational noise exposure and that tinnitus was not due to military noise exposure but was more likely secondary to hearing loss developed since that time due to reported delayed onset.  

In a July 2014 statement, the Veteran's representative argued the claims of service connection for hearing loss and tinnitus should be remanded for another VA examination because the July 2008 examination report is inadequate.  Specifically, the representative noted that the July 2008 examiner did not consider the Veteran's lay statements regarding onset of hearing loss and tinnitus, did not provide sufficient rationale addressing whether the Veteran's hearing loss began immediately after service and was aggravated by occupational noise exposure, and did not address the Veteran's assertion that tinnitus was aggravated by service-connected posttraumatic stress disorder (PTSD).

The Board finds the July 2008 VA examination report inadequate for several reasons.  The Board notes that a November 2010 VA Form 9 raises the theory of entitlement to service connection for tinnitus on a secondary basis.  Specifically, the Veteran stated that studies indicated PTSD caused more intense tinnitus episodes and he reported tinnitus was aggravated by loud noises from heavy equipment, stress, and depression due to his PTSD symptoms.  Therefore, on remand, the VA examiner must address whether tinnitus is aggravated by service-connected PTSD.

Additionally, it appears that the July 2008 VA examiner did not convert the Veteran's audiometric examinations from service from ASA to ISO units because the VA examiner indicated the Veteran did not have hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013) (considering an auditory threshold of 40 decibels or greater at 4000 Hertz to be a disability for purposes of VA law).  Further, the VA examiner failed to comment on the September 1965 entrance examination's notation that the Veteran had defective hearing.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from June 2013 to the present.  

In light of these circumstances, this case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Iowa City VA Medical Center and VA Bettendorf Community Based Outpatient Clinic for the time period from June 2013 to the present.  

2. Then, the claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to the VA examiner who conducted the July 2008 examination, and that examiner should be requested to again review the record.  

Following a review of the record, the examiner should 
provide an opinion regarding whether there is a 50 percent or better probability that the Veteran's hearing loss was caused or aggravated by his active service.  The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's tinnitus is etiologically related to his active service, or was caused or permanently worsened by the Veteran's service-connected PTSD.  The examiner is directed to specifically comment on the Veteran's November 2010 lay statements noting increased tinnitus when he is stressed, depressed, or around loud noises due to PTSD.

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner is unable to provide any requested opinion, the examiner must explain why.

If the prior VA examiner is not available, the claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by another appropriate health care professional.  Following the review of the Veteran's pertinent history, the health care professional must provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


